DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Divisional application from 16/507,649 now US 11008500 directed to a method.  
In an effort to achieve compact prosecution, multiple rejections are below recited to provide the applicant with prior art which includes both 102 (each reference may support 102 rejections for different groups of claims) and 103 rejections.
Thompson (US 3,062,631) teaches beta lactone and not gamma or delta as such that rejection has been withdrawn at this time.
Harris (US 2010/0041857) does not teach oil and water and there is no motivation to modify the teachings thereof. 
Farng et al (US 4,828,740) and GB 1095659 do not recite the new claim limitations as such these rejections are withdrawn at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:  “to compositions not containing alkyl lactone derived hydroxyl amide or alky lactone derived hydroxyester” alkyl lactone derived hydroxy ester has not been previously recited and therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the fluid source is contained in an oil or gas pipeline or refinery.  It is unclear how this will further define the chemical components of the composition of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites the fluid source is contained in an oil or gas pipeline or refinery.  This does not further limit the chemical components of the composition of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation/Introduction
Any claim interpretations appearing in the 112 rejections are expressly incorporated herein.   All claim interpretations and introductory matter is expressly incorporated into each and every rejection below as though fully set forth therein.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) 
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
The claims recite certain product by process limitations.  As below set forth the references teach reacting the claimed reactants.  As such the instantly claimed product necessarily results (esp. where no conditions, catalyst, ratios of reactants are claimed – at least some of the reaction product will meet the claimed product)   Further said product/formula will necessarily possess the claimed properties which meet and/or overlap the claimed ranges including but not limited to EC50 values, toxicity, biodegradation, etc. (i.e. instant claims 7-9).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claims while reciting product by process limitations (alky lactone derived) recites a formula of the product.  As such the product, which determines the patentability, may be made by another process yet still anticipate or render obvious the instantly claimed formula.
The references as more fully below set forth recite ranges such as those of alkyl groups which overlap and encompass the instantly claimed ranges and resulting formulae.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 6 and 13 recite generic additives by their function; however, it is known by those of skill in the art at the time of filing the invention that many compositional components and compounds are multi-functional.  As such the examiner maintains that the components and compositions below set forth include elements which meet the claimed generic additives.
Various formula relevant to the claims provided for illustration:

    PNG
    media_image1.png
    816
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    366
    media_image3.png
    Greyscale

Regarding Claim 5:  Because the claimed reactants are used at least a portion of the reaction product will meet the limitations of claim 5.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mayhew, Williams (US 3,436,463)
Regarding claims 1: 
Mayhew, Williams (US 3,436,463) discloses N-substituted gamma hydroxyl carboxylic acid amides.

    PNG
    media_image4.png
    679
    569
    media_image4.png
    Greyscale
(C1 L25-60) 


    PNG
    media_image5.png
    247
    605
    media_image5.png
    Greyscale

C2 L1-10
formed from the reaction of a suitable amine of the structure whose residue is desired in the final amide with a gamma butyrolactone or gamma valerolactone (C2 L10-20) (meeting the limitation for a gamma alky lactone of claim 1) 
The compounds formed are employed in liquid carriers such as water, isoapraffinic hydrocarbon fractions, straight chain hydocarbons, naphtha, deodorized kerosene and the like in amounts such as 0.001-20 % wt. (C4 L5-18) and may in form of an emulsion (C4 L18-21)(meeting the limitation of claim 1 for oil and water)(rendering obvious to try adding an emulsifier of instant claim 6)
Claim(s) 5 and 7-10  is/are rejected under 35 U.S.C. 102(a)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayhew, Williams (US 3,436,463) as applied to claims 1 above.
Regarding claims 5 and 7-10:
.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, Williams (US 3,436,463) as applied to claims 1, 5, and 7-10 above.
Regarding claim 6:
Mayhew et al discloses the limitations above set forth.  The compounds formed are employed in liquid carriers such as water, isoapraffinic hydrocarbon fractions, straight chain hydocarbons, naphtha, deodorized kerosene and the like in amounts such as 0.001-20 % wt. (C4 L5-18) and may in form of an emulsion (C4 L18-21)(meeting the limitation of claim 1 for oil and water)(rendering obvious to try adding an emulsifier of instant claim 6)
Regarding claim 4:
Mayhew et al discloses the limitations above set forth.  Mayhew discloses amines overlapping the claimed amine of claim 4.

    PNG
    media_image6.png
    233
    511
    media_image6.png
    Greyscale


Regarding Claim 4:
	Mayhew discloses the limitations above set forth.  Mayhew teaches:

    PNG
    media_image7.png
    1009
    990
    media_image7.png
    Greyscale






Mayhew does not disclose the fluid source comprising a gas as in instant claim 11 and there is no motivation to add same.
Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by El-Ahmadi Ibrahim Heiba and Rodewald (US 3,832,367)
Regarding claims 1, 6 and 11:
El-Ahmadi Ibrahim Heiba and Rodewald (US 3,832,367) discloses detergents formed from a gamma or delta lactone reacting with an alkanolamine forming a hydroxyalkanolamide which may be further reacted with an alkylene oxide (C2 L25-40)

    PNG
    media_image8.png
    449
    501
    media_image8.png
    Greyscale
(C2 L50-72)

    PNG
    media_image9.png
    368
    503
    media_image9.png
    Greyscale
(m=2-5 C2 L60-72)thereby encompassing dibutylamino ethanol 
The reaction produce is added to a liquid hydrocarbon (C L20-30 meeting the limitation for oil of claim 1 for oil) and alkylene oxide may be added as a vapor (C5 L30-35 i.e. gas of instant claim 11) (meeting the limitation of claim 11 for a gas) 
The composition is a detergent and dispersant and may be used in water (C5 L60-75) (meeting claims 1 and 6)
The composition may further comprise additives of various sodium phosphates (C6 L1-8 a known emulsifier) and sequestering agent, germicide, fungicide, perfume, bleach, alkali metal salts of various acids, such as sodium acetate, starch and other carriers C(6 L10-22) and may include other detergents (C6 L22-35)
The composition will comprise about 2 % to 95 % of the alkanol amide oxide derivative (C6 L55-65) 
The branched or cyclic group in a molecule may affect the rate of biodegradability (C3 L10-20) so the amides are derived from lactones corresponding to the acids of octanoic, nonaoic, undecanoic, dodecnoic (C3 L30-39) The lactones gamma butyrolactone and delta lactones (C3 L60-70) (meeting the limitation of claim 1 for a gamma alkyl lactone)
The lactone is reacted with acetic acid to give the gamma substitutions and reacted with an alkanolamine to form the amide (C4 L50-70)
El Ahmadi Ibrahim Heiba does not disclose the limitations of instant claim 4 and it would not be obvious to modify the teachings therein to so include.
Claim(s) 5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over El-Ahmadi Ibrahim Heiba and Rodewald (US 3,832,367) as applied to claims 1, 6 and 11 above.
Regarding claims 5 and 7-10:
El-Ahmadi Ibrahim Heiba and Rodewald (US 3,832,367) discloses the limitations above set forth. Since El-Ahmadi Ibrahim Heiba and Rodewald discloses the claimed reactants forming the claimed reaction product in oil and water it will necessarily possess the claimed physical and performance features of instant claims 5 and 7-10 or in the alternative shall possess same in overlapping ranges.
El-Ahmadi Ibrahim Heiba and Rodewald does not disclose a reaction product of an alkyl lactone derived hydroxyl ester from the reaction of an alkyl lactone and the claimed alcohol of instant claims 21 and 13-18.  
Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Williams, Mayhew (US 2,923,738)
Regarding Claims 1 and 20:
Williams, Mayhew (US 2,923,738) discloses addition products of n-alkyl hydroxycarboxylic acid amides and alkanolamines (C1 L15-22)
gamma lactones with amines such as gamma butyrolactone and butylamine (C2 L10-15) reacted with butanolamine, isobutanolamine, tributanolamine, etc. (C3 L10-25) or alkanolamines (C3 L10-37):

    PNG
    media_image10.png
    303
    500
    media_image10.png
    Greyscale

Encompassing the claimed dibutyl amino ethanol where one R group is ethanol/hydroxyl alkyl and the other R groups are butyl.
The products have various industrial uses and applications such as corrosion inhibitors, oil well adjuvants (rendering obvious claim 13 and claim 20 in cutting oils, etc. C3 L65-75 (encompassing oil and water esp. Oil well adjuvant)
The product may be added to petroleum ether in crankcase oil at 2 % or 0.5 % and oil well brine involving two phase system of kerosene and chloride brine (C4 L5-30 brine= chloride salt and water and oil well thereby including petroleum oil) again meeting the limitation for oil and water) The composition for use in oil well brine (C6 L70-75)(meeting the limitation for an oil or gas pipeline or refinery of claim 20) 
The composition may be dispersed in petroleum hydrocarbons or as a solution in conventional liquid carriers including water the solution may be in the form of an emulsion (C6 L5-30 rendering obvious emulsifier of claim 6) 

Claim(s) 5 and 7-10  is/are rejected under 35 U.S.C. 102(a)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams, Mayhew (US 2,923,738)as applied to claims 1, and 20 above.
Regarding claims 5 and 7-10:
Williams Mayhew discloses the claimed reactants forming the claimed reaction product in oil and water it will necessarily possess the claimed physical and performance features of instant claims 5 and 7-10 or in the alternative shall possess same in overlapping ranges.
Mayhew does not disclose a reaction product of an alkyl lactone derived hydroxyl ester from the reaction of an alkyl lactone and the claimed alcohol of instant claims 21 and 13-18.  
Mayhew does not disclose the fluid source comprising a gas and it would not be obvious to modify the teachings thereof to so include.
Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Heiba et al (US 4,179,392)
Regarding Claims 1 and 19-20:
Heiba et al (US 4,179,392) teaches detergents which are biodegradable comprising esters or amides (Abstract) Heiba teaches a lactone reacted with an amine to produce an amide (C 4 L60-68) the lactones including gamma alkyl lactones (C4 L8-30) the amines include alkanolamines and alkylamines (C5 L1-25)  the reduces rust and is useful in water flooding of oil wells to increase production (C11 L66-62) (meeting the limitation for oil and water and for oil pipeline or refinery)

    PNG
    media_image11.png
    269
    518
    media_image11.png
    Greyscale

The composition may be used with known conventional detergents (C6 L3-17) 
Acetic acid is used in the reaction (C6 L60-68)(meeting the limitation of claim 19)
The composition may comprise other adjuvants such as sequestering agents, alkali metal salts such as sodium borates, sodium silicate, sodium sulfate and the like, additional detergents (C5 L58-C6L18) 
Claim(s) 4, 5-10, 13-18 and 21 is/are rejected under 35 U.S.C. 102(a)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over El-Ahmadi Ibrahim Heiba et al (US 4,179,392) as applied to claims 1 and 19-20 above.
Regarding Claims 4, 5-10, 13-18 and 21:
	Heiba teaches the limitations above set forth.  Heiba teaches the amines of the reaction include an amine or polyamine (C4 L60-65 corresponding to an amide) or with an alcohol or polyol corresponding to the ester (C4 L65-68) 
(overlapping and encompassing dimethyl amino propyl amine when  is amine and c=1 for dimethyl and a is for propyl group).  

    PNG
    media_image12.png
    197
    491
    media_image12.png
    Greyscale

Including alkanolamines with alkyl of 4 to 30 carbons and may be trialkanolamine or dialkanolamine (C6 L45-60)
	The reactants include acetic acid (C4 L8-30)
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over El-Ahmadi Ibrahim Heiba et al (US 4,179,392) as applied to claims 1 and 19-20 and claims 4, 5-10, 13-18 and 21 above.
Regarding Claim 11 
Heiba teaches the limitations above set forth.  Heiba teaches the composition reduces rust and is useful in water flooding of oil wells to increase production (C11 L66-62)   Oil wells are known by those of ordinary skill in the art at the time of filing the invention to include gaseous materials (sulfur gas, methane gas, vaporized water, etc.)
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive as to the rejections above set forth.
In response to the amended and new claim limitations further search ad consideration has been conducted.  Amended and new grounds of rejections in response to the amended claims are above set forth.  
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Regarding the Remarks as to the sole prior art retained in the above rejections:  Applicant argues Mayhew (US 3,436,463) does not teach oil or oil and water as it is concerned with soil.  This is not persuasive as Mayhew teaches:
The compounds formed are employed in liquid carriers such as water, isoapraffinic hydrocarbon fractions, straight chain hydocarbons, naphtha, deodorized kerosene and the like in amounts such as 0.001-20 % wt. (C4 L5-18) and may in form of an emulsion (C4 L18-21)(meeting the limitation of claim 1 for oil and water)(rendering obvious to try adding an emulsifier of instant claim 6)
There being no limitations on amount, type of oil, etc. the examiner maintains the showing of anticipation and/or obviousness as above set forth has been established by a preponderance of the evidence.
For the above reasons the rejections as above set forth are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying prior office actions as well as any PTO 892 accompanying this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMELA H WEISS/Primary Examiner, Art Unit 1759